Title: Thomas Barclay to the American Commissioners, 15 November 1786
From: Barclay, Thomas
To: American Commissioners


     
      Gentlemen
      Escurial 15th. Novr. 1786
     
     I came here a few days ago to deliver a Letter from the Emperor of Morocco to the King, which I put into the Hands of the Count de Florida Blanca, acknowledging the Sense I had of his Attention & thanking him with great sincerity on the Part he had taken in our business at Morocco, He seemed very much pleased with our Success, and smiling replyed “Now that we have happily finished this Treaty we will see what we can do with others for you.” I am persuaded that this Minister is extreamly well disposed to serve our Country, & I doubt not but this Court will greatly strengthen our endeavors with the Barbary Powers. It is the decided opinion of the Count D’Espilly that nothing ought to be attempted with Algiers at present & that you should begin with the Porte; He proposes sitting out for Africa some time hence & promises a continuation of his good Ofices— He remarked that if we could capture one Algerine Cruiser it would greatly facilitate a Treaty. But this mode of negotiating would I think prove more expensive than any other & it ought to be our last Resort. I am informed by a Letter from Mr. Chiappi of Mogadore that a Vessel is arrived there, the Master of which Reports that on his Passage from Lisbon he saw an Algerine Frigate of 40 Guns & four Xebecs & that the people who were on board one of them informed him they were going to cruise on the Coast of America, but I cannot give entire Credit to the Account as the Season of the Year is far advanced, & we have not heard that any of the Algerine Cruisers have passed the Streights of Gibralter, within which I hope the portuguese Squadron will keep them, this being all that may be expected from them. Tomorrow I shall return to Madrid & from thence to Alicante from whence I shall give you as clear an Account of Mr. Lambs situation as Circumstances will admit of. I believe there are some Effects belonging to the United States at Corunna worth looking after, it is some Years since in Consequence of a Letter from Mr. Morris I endeavored to recover them I shall take all the information I can of their Value & if it appears clearly that they are worth so much Attention I will return to France by that

Place, if not, I shall go as soon as possible home by the shortest Rout. I am with Great Respect / Gentlemen / Your most obt. humble sert.
     
      Thos Barclay
     
    